Order quashing the petition for an order of certiorari and dismissing the proceeding reversed on the law and the facts, with costs, certiorari order sustained, determination of the board of appeals of the city of New Rochelle annulled, and it is directed that a permit be issued for the creation of a gasoline station upon the property in question. In our opinion, the appellant’s property cannot now be devoted to a conforming use and the respondents improperly exercised their discretion. Denial of appellant’s application on the facts shown was a denial of “ substantial justice.” Young, Hagarty, Carswell and Scudder, JJ., concur; Davis, J., dissents and votes to affirm.